Exhibit 10.3

 

Security Agreement



This Security Agreement (this “Agreement”), dated as of March 1, 2017, is
executed by CV Sciences, Inc., a Delaware corporation (“Debtor”), in favor of
Iliad Research and Trading, L.P., a Utah limited partnership (“Secured Party”).

 

A. Debtor has issued to Secured Party a certain Secured Convertible Promissory
Note of even date herewith, as may be amended from time to time, in the original
face amount of $770,000.00 (the “Note”).

 

B. In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Agreement and to grant Secured Party the
security interest in the Collateral (as defined below).

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

 

1.                  Definitions and Interpretation. When used in this Agreement,
the following terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

 

“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Agreement, that certain
Securities Purchase Agreement of even date herewith, entered into by and between
Debtor and Secured Party (the “Purchase Agreement”), any other Transaction
Documents (as defined in the Purchase Agreement), any modification or amendment
to any of the foregoing, guaranty of payment or other contract or by a
quasi-contract, tort, statute or other operation of law, whether incurred or
owed directly to Secured Party or as an affiliate of Secured Party or acquired
by Secured Party or an affiliate of Secured Party by purchase, pledge or
otherwise, (b) all costs and expenses, including attorneys’ fees, incurred by
Secured Party or any affiliate of Secured Party in connection with the Note or
in connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a),
(c) the payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this Agreement, and (d) the performance of
the covenants and agreements of Debtor contained in this Agreement and all other
Transaction Documents.

 

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents.

 

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

 

2.                  Grant of Security Interest. As security for the Obligations,
Debtor hereby pledges to Secured Party and grants to Secured Party a security
interest in all right, title, interest, claims and demands of Debtor in and to
the property described in Schedule A hereto, and all replacements, proceeds,
products, and accessions thereof (collectively, the “Collateral”).

 

 

 

 



 1 

 

 

3.                  Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction or other
jurisdiction of Debtor or its subsidiaries (including without limitation
Delaware and Nevada) any financing statements or documents having a similar
effect and amendments thereto that provide any other information required by the
Uniform Commercial Code (or similar law of any non-United States jurisdiction,
if applicable) of such state or jurisdiction for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether
Debtor is an organization, the type of organization and any organization
identification number issued to Debtor. Debtor agrees to furnish any such
information to Secured Party promptly upon Secured Party’s request.

 

4.                  General Representations and Warranties. Debtor represents
and warrants to Secured Party that (a) Debtor is the owner of the Collateral and
that no other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens, and (b)
upon the filing of UCC-1 financing statements with the Delaware Secretary of
State, Secured Party shall have a perfected first-position security interest in
the Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens.

 

5.                  Additional Covenants. Debtor hereby agrees:

 

5.1.            to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien, except for Permitted
Liens;

 

5.2.            to procure, execute (including endorse, as applicable), and
deliver from time to time any endorsements, assignments, financing statements,
certificates of title, and all other instruments, documents and/or writings
reasonably deemed necessary or appropriate by Secured Party to perfect, maintain
and protect Secured Party’s Lien hereunder and the priority thereof;

 

5.3.            to provide at least fifteen (15) days prior written notice to
Secured Party of any of the following events: (a) any changes or alterations of
Debtor’s name, (b) any changes with respect to Debtor’s address or principal
place of business, and (c) the formation of any subsidiaries of Debtor;

 

5.4.            upon the occurrence of an Event of Default (as defined in the
Note) under the Note and, thereafter, at Secured Party’s request, to endorse (up
to the outstanding amount under such promissory notes at the time of Secured
Party’s request), assign and deliver any promissory notes included in the
Collateral to Secured Party, accompanied by such instruments of transfer or
assignment duly executed in blank as Secured Party may from time to time
specify;

 

5.5.            to the extent the Collateral is not delivered to Secured Party
pursuant to this Agreement, to keep the Collateral at the principal office of
Debtor (unless otherwise agreed to by Secured Party in writing), and not to
relocate the Collateral to any other locations without the prior written consent
of Secured Party;

 

5.6.            not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein (other than inventory in the
ordinary course of business); and

 

5.7.            not to, directly or indirectly, allow, grant or suffer to exist
any Lien upon any of the Collateral, other than Permitted Liens.

 

6.                  Authorized Action by Secured Party. Debtor hereby
irrevocably appoints Secured Party as its attorney-in-fact (which appointment is
coupled with an interest) and agrees that Secured Party may perform (but Secured
Party shall not be obligated to and shall incur no liability to Debtor or any
third party for failure so to do) any act which Debtor is obligated by this
Agreement to perform, and to exercise such rights and powers as Debtor might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action Secured Party deems advisable, with respect to the Collateral; (d) file a
copy of this Agreement with any governmental agency, body or authority, at the
sole cost and expense of Debtor; (e) insure, process and preserve the
Collateral; (f) pay any indebtedness of Debtor relating to the Collateral; (g)
execute and file UCC financing statements and other documents, certificates,
instruments and agreements with respect to the Collateral or as otherwise
required or permitted hereunder; and (h) take any and all appropriate action and
execute any and all documents and instruments that may be necessary or useful to
accomplish the purposes of this Agreement; provided, however, that Secured Party
shall not exercise any such powers granted pursuant to clauses (a) through (c)
above prior to the occurrence of an Event of Default and shall only exercise
such powers during the continuance of an Event of Default. The powers conferred
on Secured Party under this Section 6 are solely to protect its interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Secured Party shall be accountable only for the amounts that it actually
receives as a result of the exercise of such powers, and neither Secured Party
nor any of its stockholders, directors, officers, managers, employees or agents
shall be responsible to Debtor for any act or failure to act, except with
respect to Secured Party’s own gross negligence or willful misconduct. Nothing
in this Section 6 shall be deemed an authorization for Debtor to take any action
that it is otherwise expressly prohibited from undertaking by way of other
provision of this Agreement.

 

 

 

 



 2 

 

 

7.                  Default and Remedies.

 

7.1.            Default. Debtor shall be deemed in default under this Agreement
upon the occurrence of an Event of Default (as defined in the Note).

 

7.2.            Remedies. Upon the occurrence of any such Event of Default,
Secured Party shall have the rights of a secured creditor under the UCC, all
rights granted by this Agreement and by law, including, without limiting the
foregoing, (a) the right to require Debtor to assemble the Collateral and make
it available to Secured Party at a place to be designated by Secured Party, and
(b) the right to take possession of the Collateral, and for that purpose Secured
Party may enter upon premises on which the Collateral may be situated and remove
the Collateral therefrom. Debtor hereby agrees that fifteen (15) days’ notice of
a public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable. In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

 

7.3.            Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.

 

 

 



 3 

 

 

7.4.            Marshalling. Secured Party shall not be required to marshal any
present or future Collateral for, or other assurances of payment of, the
Obligations or to resort to such Collateral or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such Collateral and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising.
To the extent that it lawfully may, Debtor hereby agrees that it will not invoke
any law relating to the marshalling of Collateral which might cause delay in or
impede the enforcement of Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.

 

7.5.            Application of Collateral Proceeds. The proceeds and/or avails
of the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Secured Party
at the time of, or received by Secured Party after, the occurrence of an Event
of Default) shall be paid to and applied as follows:

 

(a)                First, to the payment of reasonable costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Secured Party;

 

(b)               Second, to the payment to Secured Party of the amount then
owing or unpaid on the Note (to be applied first to accrued interest and second
to outstanding principal) and all amounts owed under any of the other
Transaction Documents; and

 

(c)                Third, to the payment of the surplus, if any, to Debtor, its
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.

 

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

 

8.                  Miscellaneous.

 

8.1.            Notices. Any notice required or permitted hereunder shall be
given in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by this reference.

 

8.2.            Non-waiver. No failure or delay on Secured Party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

 

8.3.            Amendments and Waivers. This Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

 

 

 

 



 4 

 

 

8.4.            Assignment. This Agreement shall be binding upon and inure to
the benefit of Secured Party and Debtor and their respective successors and
assigns; provided, however, that Debtor may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Secured Party.

 

8.5.            Cumulative Rights, etc. The rights, powers and remedies of
Secured Party under this Agreement shall be in addition to all rights, powers
and remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder. Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.

 

8.6.            Partial Invalidity. If any part of this Agreement is construed
to be in violation of any law, such part shall be modified to achieve the
objective of the parties to the fullest extent permitted and the balance of this
Agreement shall remain in full force and effect.

 

8.7.            Expenses. Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Secured
Party in connection with the custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which are not performed as and when required by this
Agreement.

 

8.8.            Entire Agreement. This Agreement and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

8.9.            Governing Law; Venue. Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws; provided, however, that enforcement of
Secured Party’s rights and remedies against the Collateral as provided herein
will be subject to the UCC. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

8.10.        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.

 

8.11.        Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

8.12.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.

 

8.13.        Termination of Security Interest. Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor. Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.

 

8.14.        Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 



 5 

 

 

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

 

SECURED PARTY:

 

Iliad Research and Trading, L.P.

 

By: Iliad Management, LLC, its General Partner

 

By: Fife Trading, Inc., its Manager

 

 

By: /s/ John M. Fife                                                    

John M. Fife, President

 

 

 

DEBTOR:

 

CV Sciences, Inc.

 

By: /s/ Joseph Dowling                                              

Name: Joseph Dowling                                              

Title: Chief Financial Officer                                       

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Security Agreement]



   

 

 

SCHEDULE A

TO SECURITY AGREEMENT

 

All accounts receivable, inventory (specifically including without limitation
all CBD oil), goods, and equipment of Debtor, whether now owned or hereafter
acquired, and any and all claims, rights and interests in any of the above and
all substitutions for, attachments, accessories, replacements, additions and
accessions to, and proceeds thereof, wherever located.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 